People v Brown (2020 NY Slip Op 05427)





People v Brown


2020 NY Slip Op 05427


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (276/18) KA 12-01620.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
v EUGENE S. BROWN, ALSO KNOWN AS EUGENE NESMITH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.